DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed July 15, 2022 has been entered. Claims 1 and 4-15 are pending. Claim 1 has been amended. Claim 2 has been canceled. Claims 4-15 are withdrawn as being directed towards non-elected inventions. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (WO 2015128940 A1; using US PGPub equivalent US 2017/0042935) in view of Ferree (US Patent No. 4,057,225; Nov. 8, 1977) and Leisure et al. (US 2013/0064963 A1; March 14, 2013).
Regarding claim 1, Sakamoto discloses a method for manufacturing micronutrient supplement granules comprising, in sequential order, physically pressing, grinding and sieving a micronutrient, magnesium oxide, to obtain granules ([0043], [0060]-[0061]). 
Sakamoto further teaches that the granules have a particle size ranging from 190 to 400 micrometers ([0031]), thus overlapping the claimed range of 35 to 380. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Sakamoto additionally teaches that the granules have a strength ranging from 60 N to 200 N ([0050]), thus falling within the claimed range of greater than 10 N. 
Sakamoto teach the granules as described above, which are free of a binder. Sakamoto teaches that a binder is only present when the granules are formed into a tablet. Sakamoto is directed towards producing both granules and a tablet, therefore as Sakamoto teaches that the granules do not have to be in tableted form, the micronutrient of Sakamoto is considered to be free of a binder. 
Sakamoto discloses the process as described above and further teaches that the physically pressing is done using a roller compactor, corresponding to applicant’s pressure roll, at a pressure of 5 to 35 MPa ([0044]), thus overlapping the claimed range of 1 to 25 MPa. 
While Sakamoto teaches using a pressure roll, Sakamoto fails to specifically teach a pressure feeding screw having a conveying speed ranging from 20 r/min to 200 r/min that conveys the micronutrient to the pressure roll. 
Ferree teaches a feeding screw apparatus that conveys granular material. Ferree teaches that the feeding screw ensures thorough mixing of the granular material and eliminated voids in the mass of the particles being fed (See Figures, col 2 lines 20-35). 
It would have been obvious to one of ordinary skill in the art to use a pressure feeding screw that conveys granular material as taught by Ferree in the method of Sakamoto in order to ensure that the micronutrient is thoroughly mixed and there are no voids in the mass that is fed to the pressure roller of Sakamoto. This is merely a means of feeding the micronutrient to the pressure roll of Sakamoto and would have been obvious to use a feeding screw as taught by Ferree as such apparatus is known in the art for feeding granules and further provides advantages as taught by Ferree. 
With respect to the conveying speed, Ferree teaches that the speed can be changed to accommodate different materials and sizes of particulate matter in order to ensure uniform density and eliminate voids, and therefore it would have been obvious to one of ordinary skill in the art to vary the conveying speed of the feeding screw apparatus depending on the size of the micronutrient particles as taught by Ferree. This is merely routine optimization that is well understood, routine and conventional in the art. 
Further, Sakamoto teaches passing the granules through two different sieves, a 20 mesh sieve and a 60 mesh sieve ([0061]). Therefore, Sakamoto teaches sieving in two stages. 
With respect to the size and shape of the mesh holes, the examiner notes that changes in size/proportion and shape are obvious variants over the prior art. 
As stated in MPEP 2144.04: In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
The sieve of Sakamoto would not function differently if the holes were smaller or bigger, or a different shape, and therefore absent a showing that the size and shape is significant, the claimed limitation are merely an obvious variant over the prior art. 
As stated above, Sakamoto teaches that the micronutrient is magnesium oxide, but fails to teach that the micronutrient is one of the claimed basic salts, hydroxyl-methionine, or threonine chelate. 
Leisure teaches a micronutrient supplement that for food or animal feed that enhances the survivability, growth, health and/or reproductivity of humans and other animals ([0002]). Leisure further teaches that the micronutrient can be basic zinc chloride ([0027]). It would have been obvious to one of ordinary skill in the art use zinc chloride as the micronutrient in Sakamoto to produce zinc chloride granules as taught by the method of Sakamoto. Doing so would yield the predictable result of providing zinc chloride granules as a supplement to food in order to enhance the health of humans and animals. 
This is a simple substitution of one known micronutrient for another to yield the predictable result of providing enhanced nutrition to humans and animals and would have been obvious to use zinc chloride depending on the desired nutrition needed by the consumer. 
The examiner notes that hydroxyl-methionine and threonine chelate are optional components through the use of “or” and are therefore not required. Sakamoto in view of Leisure meet the claimed limitation that the micronutrient comprises a basic salt by teaching that the micronutrient is zinc chloride. 
With respect to the one-time granulation rate being more than 80%, Sakamoto fails to specifically teach a one-time granulation rate, but teaches passing the granules through two different sieves, a 20 mesh sieve and a 60 mesh sieve ([0061]). Therefore, Sakamoto teaches sieving in two stages. The instant specification states that a two stage screening results in a higher one-time granulation rate. Therefore, as Sakamoto teaches a two stage screening, the one-time granulation rate would be higher than a one stage screening. Regarding the exact granulation rate, it would be depending upon the size of the granules obtained from grinding and the sieve hole size during the screening. It would have been obvious to one of ordinary skill in the art to vary the processing conditions, such as the grinding step to result in a desired granule size that would therefore relate to the sieve hole size and give a desired granulation rate. This is merely routine experimentation that is well within the ordinary skill in the art. 



Response to Arguments
Applicant’s arguments have been fully considered but were not found persuasive.
Applicant argues on pages 7-8 that Sakamoto is directed towards tablets used for pharmaceutical applications or for use as food additives, which solves a different technical problem than the claimed invention. Applicant states that Sakamoto intends to reduce tableting problem, which includes a binder, while the instant invention avoids the use of a binder. 
This is not found persuasive as Sakamoto teaches the granules as described above, which are free of a binder. Sakamoto teaches that a binder is only present when the granules are formed into a tablet. Sakamoto is directed towards producing both granules and a tablet, therefore as Sakamoto teaches that the granules do not have to be in tableted form, the micronutrient of Sakamoto is considered to be free of a binder. 
Applicant further argues on pages 8-9 that Sakamoto fails to teach a one-time granulation rate of more than 80%. 
This is not found persuasive as Sakamoto teaches passing the granules through two different sieves, a 20 mesh sieve and a 60 mesh sieve ([0061]). Therefore, Sakamoto teaches sieving in two stages. The instant specification states that a two stage screening results in a higher one-time granulation rate. Therefore, as Sakamoto teaches a two stage screening, the one-time granulation rate would be higher than a one stage screening. Regarding the exact granulation rate, it would be depending upon the size of the granules obtained from grinding and the sieve hole size during the screening. It would have been obvious to one of ordinary skill in the art to vary the processing conditions, such as the grinding step to result in a desired granule size that would therefore relate to the sieve hole size and give a desired granulation rate. This is merely routine experimentation that is well within the ordinary skill in the art. 
Applicant further argues that Sakamoto fails to teaches a pressing feeding screw. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Ferree teaches a feeding screw apparatus that conveys granular material. Ferree teaches that the feeding screw ensures thorough mixing of the granular material and eliminated voids in the mass of the particles being fed (See Figures, col 2 lines 20-35). 
It would have been obvious to one of ordinary skill in the art to use a pressure feeding screw that conveys granular material as taught by Ferree in the method of Sakamoto in order to ensure that the micronutrient is thoroughly mixed and there are no voids in the mass that is fed to the pressure roller of Sakamoto. This is merely a means of feeding the micronutrient to the pressure roll of Sakamoto and would have been obvious to use a feeding screw as taught by Ferree as such apparatus is known in the art for feeding granules and further provides advantages as taught by Ferree. 
With respect to the conveying speed, Ferree teaches that the speed can be changed to accommodate different materials and sizes of particulate matter in order to ensure uniform density and eliminate voids, and therefore it would have been obvious to one of ordinary skill in the art to vary the conveying speed of the feeding screw apparatus depending on the size of the micronutrient particles as taught by Ferree. This is merely routine optimization that is well understood, routine and conventional in the art. 

Applicant further provides data on pages 12-14 to show the difference between a pressure feeding screw having a conveying speed and a pressure roll. 
These results are not found persuasive as the combination of the prior art clearly suggests the use of a pressure feeding screw in the method of Sakamoto. Ferree further provides motivation as to why one of ordinary skill in the art would vary the conveying speed. Sakamoto teaches pressing the granules within the claimed pressure. 
Applicant states that Experiments 1-5, 8-9 and 12-16 with one of or both of the conveying speed and the pressure out of the ranges defined by claim 1, obtained granules with lower strength and/or less proportion of granules with desired particle size. 
This is not found persuasive as the claims do not require a proportion of granules within the claimed particle size. Some of Experiments 1-5, 8-9 and 12-16 clearly have particles possessing the claimed granule strength and having particles within the claimed particle size, which meets the claimed limitations. Claim 1 does not require that all the granules have the claimed particle size and therefore this argument is not found persuasive. 
For the reasons stated above, the 103 rejections are maintained. 

Conclusion

No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791